       Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 1 of 8 PageID #:1
                                                                                           fil
                                UNITED STATES DISTRICT COURT             RECEIVED
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION                      JAN I A Z0B*

                                                                        c*ff?m8'ffiS8flro




 (Enter above the full name
 of the plaintiff or plaintiffs in
 this action)
                                           1:19-cv{lA21i
                                           _J_udge John J. Tharp, Jr.
                                           ila$ffi    Judge Sidrq, t. Schenlier ()
                                           rc,2




(Enter above the full        f ALL
defendants in this action. Do not
use."et al.")

CHECK ONE ONLY:

                COMPLAINT UNDER THE CIVI RIGHTS ACT, TITLE 42 SECTION 1983
                U.S. Code (state, county, or municipal defendants)

               COMPLAINT UNDER THE CONSTITUTION ("BIYENS" ACTION), TITLE
               28 SECTION 1331 U.S. Code (federal defendants)

               OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFALLY.
f f/rtt,nr*//6')" ,
                  Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 2 of 8 PageID #:2

     rt ilnYs i)nnre'rk fr"''il,t1Y ///nr/
     R    /,t/ n lt n/,,fi'ses ' A/fr         4lA                             //l?f
  l, Ftt rurcf Z/e,v4 4 ra/ ou t,,u lrr : Ac/
 D. P/ree o/' pft€sea/ CC,u^/,,verqeu/; /CDCC
 t. frJ/ee's ! gl{c s" hl,/rrr,i'"cAt,cnrc, z).kbctr
T D/Ludnnl6):                   ;              #
                                               "1il77
                                                              (trozsrr)
    n /)l€"loo*i           fi,lrlrl   /V   M
         T/le: (hrffc P l,re'cQce               p
         P/na ,/ Fi,plolyerui (',/,,           ,/ fi,reao
                                                    it,{?pr(trcasr)
    B
     !e/e,,r"[r[]l Boroolr{, aJ
     k/r:   Ch,-c,o5e Pol,ri , !rir;;
     /-/ncE r/' Eilf/c/re,vl ,
                                )l;t o/ Ch,crty,c;
C   _Q"/",t dnn4i k(ir, *lirti
    -t/e;             o"l/i**
              [,rJ,66q;,   b,l,lu
    D"q ae cl'Er;;/;r;;,'
                          til'c/                              /1, a(1c:
D   Pe/b,.'/A,(j, 'tdulry ,
    T/b: lr5,c                      ff o'iep              (   fh{/,rl)
    P/
         i, ; ;fr/;/;;1#|;fr0/ lc ( q, c
                                                                  't s
'#Wrrii;;4il',"ff**/
          r//'t"r                                   /r'                   n
    P/,oce     ,/fif-(|'"
                  f,/lf'}/o/'re'v/ C,//
                                        c/ c/tcn;o




                                                 tc!*
      Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 3 of 8 PageID #:3




IV.   Statemoll of Claim:

      State here as briefly as possible the facts cf yoqr oase. Describe how eaoh defendant is
      involved, iacluding names, dates, and plages. Qo not give any ligal arglaents or cite-rny
      c&gr or statutes. lf you intend to alloge a numbor of related claims, nuilber and set fprth
      each claim il a separate paragrap.h. (Use ris rxush space as you need. Afiach txtra $hee1$
      if necessary.)




                                                                                                    h
                                                                                                       /
                                                                                                     ,(L,

       ///                                                                                          ,- /^,
                                                                                                    u/e


                                                ni
                                              ///



                                               4




                                      tol+
       Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 4 of 8 PageID #:4




11I.   List ALL lawsuits you (and your co-plaintiffs, if any) ]ave filed in any state or federal
       court ia the Uaited States: '

       A.     Naane of case and docket number:



       B.     Approximate date of filing lanvsuit:

       C.     List all plaiatitrs (if yoa had co-plaintiffs), including any aliases:




       D.     t_xta*dere*an*:,Nf;fl                       -.              .            .-
                                                                                                   'j




       E.     Court inwhich the   I            filed (iffodoral coufi, ramethe dishict; ifstate oourt
              narne the cpun$):

       F.     Name ofjudge to whom case was assigned:


       G.     Basic claim made ,
                                      MA** *                       ----.-..-   -   .




       H.     Disposiiion of this case (foq elamplo: 1ffas thp case dismissed? Was it appoalod?
              Ts   itstillnendins?): N i ...'                                               ..




              Approximate date of disPosition:


m,you xAvE x.ItED MORE THAN OIYE LAMUIT, TImN YOU MUST DESCRIBE TI{E
ATIDTTIONAL LAWSUITS ON ANOTIIER PIECE OB PAPtr& U$ING TXIS SAME
TONUET. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILEI},
YOU WILL NOT BE EXCUSED TROM FILLING OUT TEIS SECTION COMPLETELY,
AI{D FAILT]RE TO DO SO MAY RNSI]LT IN }ISI{ISSAL OT YOUR CASN. CO';'
PTAINTMTS MUST ALSO LIST ALL CA$ES TI{3Y HA\IE X'ILED.



                                                                                                 Rcvised 9OCfi
  Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 5 of 8 PageID #:5




                                  '&Cic,1
                      /,tr4,.
                           /.x.




                                                            ,.)d/   il /t, ff
7//W                                                                         ,/


                                                               @e3,f,{,KJ)
                                               w/r+/a
      Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 6 of 8 PageID #:6




V.    Relief:

      State briefly exactiy what you waat the court to do for   you. Make no legal arguments, Cite
      no oases or statutes.




VI.   Theplaintiffdemandslhatthecasebetriedbyajury.               d             D     NO
                                                                       "tt
                                                          CERTIFTCATION

                             By signi:rg this Corqplain! I certify that the facts stated in this
                             Ctmplaint are tue to the best of rny knowledgg information and
                             belief. I understand that if this certification is not conec! I may be
                             subject to sanctions by the Coutt.

                             signed mis     f"Q-      duvor     t6- .zalL

                             (Signature of piainliff or   plaixiffs)


                             (Print name)


                             (I.D. Number)




                              (Ad&es$




                                                                                         Revised 92007
Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 7 of 8 PageID #:7




,cJilrr/re cJnr,,w flrn,rk I ll,on/ , l*ty' pno/n/lu
        ilw,rlqilr/e        ra?fftoim
 tnlffe              l/rd                ,U I pnr/nb/,
ciltse /o n<n/s/ n/r,i /u nlso         rc/ 4o od n
                                  "//
 wnRRnn/ /iot4 fr ru+/rn . &cnoEe o/' Jurb"%                         r/
ilorn / /rz:4l%v'                //t4   /)Rop€R rav€,J/t oil,          oN   olv
 7*n //, &ot/ tfi;// ,o //,u/ucl ' Ld ,M 6-fa//.<urn -
 kvrw tot.Z fuu*,.,( /,/,no/ yns c/,q,<auJ ,nr,4
 ffi+t,rotr/          ll /LLJ                 ?'sf;r,rh"
 /7't'fpe/,  t  "!! fao
               tl/vu
                  n,uC
                          l,(6n/y,.-,,rl,ft,/
                      rduI//J'  a.cl;/-/.t-i
                                fi.u/d7-/./-f,  //al/'lleflpoil-
 6lr,/ili p;,sess/tse
          pt,srss /tse 4pe,qRn
                        4penpn L/l
                                 L/l,ss      /' f f fuo,",(
                                     ts --/,/rc      ,a
                                                     ,<
       4i/ wt''deu;ec/
 ll,/l,Ai/
 ,4,//ihfrC               h*d oa M
                          b*d
            wts'ilurnJ fund
            Lte,t'fleu,eJ          H/ cnlsb,r.   fr4"{ Z
                                          cnib,r /#er{
                                          cnli             r                           l




 htns  qBilrd     w,Qy      ,tC;r/n/ #R /1, uu,p/e,e clenri trr/
                        f
                                                                                       I




cou{/ Rrnfr h! nnbrl lrR,a ErueCr *,n/ b*nn
f
J qr//,
   ('of To lua
           fhb Ufi/Ue)' 0bb,sh LOUZ/
               Tnrue,y UDDtdl/            d"o . U/y
                                 crrrrtr/ /<tD/vl      floo./c,
                                                  C,y /71{Ci . /U,
      Nv l,qvvep /Vr
att4 ,/wv
atr4               /W, PlncuK   ,ttd n ,vr4,cil
                        Pl nceK ,rtd              //v -BH
                                         rur4,o,v rrv ,8H ,rabpnar
                                                             ,fubpnar
 e,,,Je/te , ,,/nsl npperl, d,yirssn L C, feo. !1 , er//                           '
 {ty u,},o',,/ tlfrs hen,eC'td ,il,             ililt
                                         ,;/,/ e/lrr/ny
 /rJrrre hns /*,, d*ilnovrJ ,ao/au/,ro nv                             fl?f     '
 C,sc. lR.l/l,s/, /orwed/al uil,ou t/,r,rl ,lln/ /e
wewJs /o ,rorceed, w,r4 ll{t cnse f,46n M,;,va iu cnid,t
,68 {h v/nBs w,// rrc, brd -[ nns -(xcu/// /nk n
                                                      /
rmtl;! #rr;t # M M/;;rrf'm/' uffi,*
   l/t ,/' ,ilup/r,z,lrr/ y'lw ?n's4,11 ,ry cas/oril 4"
                                ,,n/un/ /. ,(//. /
,furt,

Y/r'snue cns€ irap/ep w/l     #aulaltlll
                                                          DBpt c k ll i I l,; n nd


 .                             E ol      +           Ch,cip,I)..        uao
               Case: 1:19-cv-00215 Document #: 1 Filed: 01/10/19 Page 8 of 8 PageID #:8

                                                         {




                                                  f-f,@D
                                                  t€*9 I
   Thomas J. Dant
   Sheriff
                                                  \ry/                              Dr. Nneka.Iones
                                                                                  Executive Director


                                       COOK COT]NTY SHERIFF'
                                         RECORDS OTrICE
                                             2700 S. Crlifomla Avenuc
                                              Cbicrgo, Illlnols 6060t
                                               Tel: (773) 674-l5ml
                                               f'ox Q7llfiSnYz
                                           doc"rccords@ookcountyilgov



                    VERIF'ICATION OF INCARCERATIOI\

                                                          TODAY'SDATE:    /}- / 7.1 ?
 REGARDING:

 DArEoFBIRTIL        /0^ L* I         C

 socrAr, SECURTTYNULtsER:           33 s-- C V 3s-33
 Fursuant to your request the foltrowing inf'ormation is submitted:

 DateenteredinccDOc,         L- l4 - ly
 DateReleased:? kr. Cr s l-.r..t,
                              I
                                                       DateReleased:

case/Docket# ,O I !{ c" Y e't ?-tat
                         I                              caselDocket#

Charge(s): -f).1U           '+^l*,, *r, L, ilr/,u*!Jrrrree(s):
                     f Lor,        l-
Disposition, D.-rn i n :r                              Diqposition:

DispositionDato: /)-tl-t{                              DispositionDate:
Next CourtDate:                                        Next Court Date:




Signature of Personnel Completing form
